DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 8-11, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metz et al. (US 2014/0365634 A1, hereinafter “Metz”).
   Regarding claim 1, Metz discloses a sub-system operative to be used as a virtual Provider Edge (vPE) cluster of an SDN communication system (see Figure 1B, para. 0013, 0015 and 0020, SDN overlay network with VMs 26 which includes vPE routers) and comprising a plurality of network elements (see Figure 1B, virtual network elements 24), wherein said vPE cluster further comprises one or more virtual routing engines for routing traffic to/from said plurality of network elements (see para. 0020, vPE routers for routing traffic), said one or more virtual routing engines are configured to communicate with a managing entity and with a plurality of virtual forwarding engines (see abstract,  para. 0020-0023, NAP is the managing entity, data packets are forwarded through virtual network elements, switches or router), and wherein said managing entity is 
Regarding claim 4, Metz discloses wherein said network elements having each one or more ports to enable conveying traffic therethrough, and wherein at least one of the ports associated with said sub-system is configured to serve a plurality of customers (see para. 0033, network elements include plurality of ports).
Regarding claim 5, Metz discloses wherein said vPE cluster comprises a single routing engine (RE) having a forwarding path manager (FPM) distribution functionality (see para. 0013, 0015, apply-action involves forwarding action), and is operative to provide forwarding engines (FEs) associated with said vPE cluster, with all routing information required for them to handle all traffic that needs to be forwarded therefrom (see para. ASICs comprise routing/switching functions).
Regarding claim 8, Metz discloses wherein said vPE cluster is provided with its own unified management (see Figure 1B, para. 0020, vPE cluster with NAP agent), and the management is carried out by using a plurality of northbound (NB) interfaces for managing all virtual machines associated with the vPE cluster (see para. 0021, NAP agents associated with physical/virtual network elements)..
Regarding claim 9, Metz discloses wherein said single routing engine resides in a single virtual machine together with a forwarding engine (see para. 0020-0021).

Regarding claim 10, Metz discloses wherein said single routing engine resides in a plurality of virtual machines together with a forwarding engine (see Figure 1B, para. 0020, virtual machines are VMs 26 which includes routers).
Regarding claim 11,  Metz discloses wherein said vPE cluster comprises a plurality of routing engines, each having a forwarding path manager (FPM) distribution functionality, and wherein the plurality of routing engines resides in a single virtual machine together with a forwarding engine (see para. 0022, data packets forwarded by the network element) .
Regarding claim 15, Metz discloses wherein all traffic to/from a plurality of mobile element (see para. 0020, vPE are mobile elements), to/from a plurality of broadband communication elements and to/from enterprises, is forwarded via a single unified cloud, after it has been re-arranged based on pre-defined criteria (see para. 0013, 0020, 0023, 0030, NOC managing a large cloud network composed of virtual and physical network elements).
Regarding claim 16, Metz discloses further comprising a processor operative to add one or more indications to communication packets included in traffic flows being routed in the SDN communication system (see para. 0013, 015 and 0031, inspect/apply action, packet manipulation ).
Regarding claim 17, Metz discloses wherein the one or more indications are associated with at least one respective characteristic of said communication packets (see para. 0013, QoS setting).
Regarding claim 19, Metz discloses further comprises a processor configured to re-arrange traffic received, so that at least one of the traffic flows comprises only communication packets that meet one or more pre-defined criteria (see para. 0013, packet manipulation by changing the header field or setting of QoS).
Regarding claim 20, Metz discloses a sub-system operative to be used as a virtual Provider Edge (vPE) cluster of an SDN communication system (see Figure 1B, para. 0013, 0015 and 0020, SDN overlay network with VMs 26 which includes vPE routers and comprising a plurality of network elements (see Figure 1B, virtual network elements 24) and a managing entity (see abstract,  para. 0020-0023, NAP is the managing entity, data packets are forwarded through virtual network elements, switches or router), wherein said network elements having each one or more ports to enable conveying traffic therethrough (see para. 0033, network elements include plurality of ports), and wherein at least one of the ports associated with said sub-system is configured to serve a plurality of customers (see para. 0013, 0020 and 0033, network elements include plurality of ports).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Metz in view of Rao et al. (US 2017/0026245 A1, hereinafter “Rao).
Regarding claim 2, Metz discloses all the subject matter but fails to mention wherein said vPE cluster is connected to a core network via a leaf-spine configuration. However, Rao from a similar field of endeavor discloses wherein said vPE cluster is connected to a core network via a leaf-spine configuration (see para. 0027-0028, overlay network with spine/leaf nodes). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made 
Regarding claim 3, Metz discloses all the subject matter but fails to mention wherein said leaf and the spine configuration is an arrangement comprising a plurality of white boxes. However, Rao from a similar field of endeavor discloses wherein said leaf and the spine configuration is an arrangement comprising a plurality of white boxes (see para. 0028, white boxes are router or switches). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Rao leaf/spine configuration into Metz virtual configuration. The method can be implemented in a network. The motivation of doing this is to optimize application availability and performance (see para. 0003).
Regarding claim 12, Metz discloses wherein said plurality of white boxes comprises a plurality of commodity hardware (see Figure 1B, para. 0020, virtual/physical network elements can be white boxes), operating under a control of the managing entity acting as a centralized controller (see Figure 1B, para. 0020, managing entity NAPC 40).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Metz in view of Sivabalan et al. (US 2016/0277290 A1, hereinafter “Sivabalan”).
Regarding claim 6, Metz discloses all the subject matter but fails to mention wherein said routing information is provided to said forwarding engines associated with said vPE cluster by using pre-defined generic routing encapsulation (GRE) tunnels that 
Regarding claim 7, Metz discloses all the subject matter but fails to mention wherein said GRE tunnels are adapted to enable carrying traffic to the routing engine and management traffic to the managing entity. However, Sivabalan from similar field of endeavor discloses wherein said GRE tunnels are adapted to enable carrying traffic to the routing engine and management traffic to the managing entity (see para. 0036-0037, GRE tunnels for specific routing). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Sivabalan GRE tunnel scheme into Metz routing/forwarding engines. The method can be implemented in a routing/forwarding devices. The motivation of doing this is to forward packets efficiently.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Metz in view of Elzur (US 2018/0165107).
Regarding claim 13, Metz discloses all the subject matter but fails to mention comprises a processor configured to generate docker type containers that allow the vPE cluster to establish a plurality of micro-services. However, Elzur from a similar field of endeavor discloses comprises a processor configured to generate docker type containers that allow the vPE cluster to establish a plurality of micro-services (see para. 0018, 0039, 0049-0058). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Elzur docker type containers into Metz virtual machines. The method can be implemented in a virtual machine. The motivation of doing this is to process packets efficiently.
Regarding claim 14, Metz discloses all the subject matter but fails to mention wherein an identification of VTEP (Virtual Extensible LAN Tunnel Endpoint) is provided with the docker type containers. However, Elzur from a similar field of endeavor discloses wherein an identification of VTEP (Virtual Extensible LAN Tunnel Endpoint) is provided with the docker type containers. However, Elzur from a similar field of endeavor discloses wherein an identification of VTEP (Virtual Extensible LAN Tunnel Endpoint) is provided with the docker type containers. However, Elzur from a similar field of endeavor discloses wherein an identification of VTEP (Virtual Extensible LAN Tunnel Endpoint) is provided with the docker type containers (see para. 0039-0058). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Elzur docker type containers into Metz virtual machines. The method can be implemented in a virtual machine. The motivation of doing this is to process packets efficiently.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Metz in view of Melaku et al. (US 2003/0074443 A1, hereinafter “Melaku”).
Regarding claim 18, Metz discloses wherein the at least one respective characteristic of said communication packets is a member of a group that consists of: security level associated with traffic to which communication packets belong; customer service level agreement associated with traffic to which communication packets belong; service type of traffic to which communication packets belong; and protocol type associated with traffic to which communication packets belong. However, Melaku from a similar field of endeavor discloses wherein the at least one respective characteristic of said communication packets is a member of a group that consists of: security level associated with traffic to which communication packets belong (see para. 0055, 0059); customer service level agreement associated with traffic to which communication packets belong (see para. 0070); service type of traffic to which communication packets belong (see para. 0055); and protocol type associated with traffic to which communication packets belong (see para. 0055). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Melaku packet identification scheme into Metz packet forwarding scheme. The method can be implemented in a network device. The motivation of doing this is to provide quality of service to edge network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463